Citation Nr: 1634921	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for right ear hearing loss.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issue of entitlement to an initial increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's right ear hearing loss disability was manifested by no worse than Level I hearing impairment.

2.  While the evidence of record shows that sleep problems are among the Veteran's symptoms of his service-connected PTSD, he has not presented any evidence showing he has been diagnosed with a sleep disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable disability rating for service-connected right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that in an August 2016 written argument, the Veteran's representative stated that the Veteran did not believe his last VA audiological examination in December 2013 reflected the current severity of his disability.  Accordingly, the Board has considered whether a more contemporaneous VA examination is necessary to determine the current severity of the Veteran's right ear hearing loss.  As will be shown via the discussion of the evidence of record below, however, the record as it stands includes adequate and competent evidence to allow the Board to decide this matter; therefore, it is the opinion of the Board that no further development of the record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Notably, the Veteran has not alleged (and the record does not show) that his symptoms have worsened since that examination; in fact, there is nothing in the record other than the representative's unsupported allegation to suggest that the Veteran's right ear hearing loss disability has increased in severity since the last VA examination.

II.  Increased Rating

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right ear hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The rating criteria include an alternate method of rating exceptional patterns of hearing; when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.

The Veteran contends that his hearing loss is more severe than rated.  He reports that his hearing disability causes functional impairment to the extent that he has difficulty comprehending conversational speech.

The Veteran underwent a VA audiological examination in May 2010.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
30
50
LEFT
15
15
10
25
30

His puretone average for the right ear was 26, and for his left ear was 20.  Speech recognition was 94 percent for his right ear and 96 percent for his left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and noted that the Veteran's hearing had significant effects on his occupation, namely, that the Veteran may have difficulty hearing in the presence of background noise or when the speaker is not facing him.  An exceptional pattern of hearing impairment was not shown.  

When the prescribed rating criteria are applied to the results of the May 2010 audiometric test, numeric scores of I for the right ear are obtained.  Entering the category designation of Level I for the right ear results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.

The Veteran underwent a second VA audiological examination in December 2013.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
35
60
LEFT
20
15
15
30
35

His puretone average for the right ear was 34, and for his left ear was 24.  Speech recognition was 92 percent for his right ear and 94 percent for his left ear.  The examiner against diagnosed the Veteran with bilateral sensorineural hearing loss.  The Veteran noted the Veteran's functional impact due to hearing loss involved having a difficulty in "picking up the words."  An exceptional pattern of hearing impairment was not shown.  

When the prescribed rating criteria are applied to the results of the December 2013 audiometric test, numeric scores of I for the right ear are obtained.  Entering the category designation of Level I for the right ear results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.

The Board finds that for the period on appeal, the Veteran's service-connected right ear hearing loss disability did not meet the criteria for a compensable disability rating.  The Veteran has not submitted any evidence that would show entitlement to a higher disability rating for this period.  

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  The May 2010 VA examiner noted that the Veteran may have difficulty hearing in the presence of background noise or when the speaker is not facing him.  Further, the December 2013 VA examiner noted the Veteran's complaints of some worsening hearing loss and difficulty in distinguishing words.  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, the Board has considered lay statements from the Veteran attesting to the impact of the Veteran's hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

The discussion above reflects that the Veteran's hearing disability is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Referral for consideration of an extraschedular rating is therefore not warranted. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his hearing loss, he has not submitted evidence of unemployability, or claimed to be unemployable due to his bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected right ear hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable disability rating.  Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the benefit of the doubt doctrine is not for application.  




III.  Service Connection

The Veteran seeks service connection for a sleep disorder he has variously maintained is due to either active duty service or secondary to his service-connected PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

A review of the Veteran's service treatment records does not show any complaints, treatment or diagnoses related to a sleep disorder.  A July 1969 Report of Medical History reflects that the Veteran specifically denied having a history of having frequent trouble sleeping.

Post-service private treatment records and VA examinations dated in August 2010 and December 2013 note the Veteran's PTSD symptoms, as well as his reports of having trouble sleeping.  However, these records do not identify a diagnosed sleep condition separate from the Veteran's PTSD.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for a sleep disorder is not warranted.  While the evidence of record shows that sleep problems are among the Veteran's symptoms of his service-connected PTSD, he has not presented any evidence showing he has been diagnosed with a sleep disorder.

As there is no current diagnosis of a sleep disorder, service connection is not warranted on either a direct or secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable disability rating for service-connected right ear hearing loss is denied.

Entitlement to service connection for a sleep disorder is denied.


REMAND

In an August 2016 written argument, the Veteran's representative requested that the VA obtain outstanding medical records relating to the Veteran's psychiatric care.  The Veteran stated during his December 2013 VA examination for his PTSD that he "goes to vet Outreach center."  The examination report noted that the Veteran was seeing a counselor at some point.  The Veteran's claims file does not show that there was any effort made to obtain any outstanding treatment records.  Remand is required to obtain any outstanding VA or private medical records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Following this development, the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and private, who treated the Veteran for his service-connected PTSD and may possess additional records pertinent to his claim.  After securing the necessary release, obtain these records, to include Vet Center records the Veteran referenced in his December 2013 VA PTSD examination.

If there are other relevant private medical records which are not already of record, the Veteran should either provide VA permission to obtain the records or submit the records himself.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should address any functional impairment caused by the Veteran's PTSD disability.  Detailed rationale is requested for any opinions provided.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


